           Case 1:14-cv-09126-ALC Document 112 Filed 11/08/18 Page 1 of 1


      f




                                    UNITED STATES                                WRITER & DIRECT DIAL
                        SECURITIES AND EXCHANGE COMMISSION
                                                                                  HOWARD A. FISCHER
                              NEW YORK REGIONAL OFFICE                              (212) 336-0589
                              BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                    NEW YORK, NEW YORK 10281-1022




                                               November 8, 2018

SUBMITTED VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Court, S.D.N.Y.
40 Foley Square, Room 435
New York, New York 10007

          Re:    SEC v. Thompson, et al., 14 CV 9126 (ALC)

Dear Judge Carter:

       We write to advise the Court that plaintiff Securities and Exchange Commission has filed
via ECF the attached Consent and Judgment in the above-captioned matter with respect to
defendant Jay Fung


                                               Respectfully submitted,

                                               s/ Howard A. Fischer
                                               Howard A. Fischer
                                               Senior Trial Counsel

cc:       All defendants (via ECF)

Attachments
